Citation Nr: 0634561	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right thumb 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right foot 
disability.

4.  Entitlement to service connection for a right wrist 
disability.

5.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1956 to September 1960; in the United States 
Air Force from June 1971 to October 1973; and in the United 
States Navy Reserves from approximately March 1983 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in July 2003, September 2004 and June 
2005.  All of the aforementioned issues have been merged for 
the purpose of this appeal.

The veteran participated in a Travel Board hearing with the 
undersigned in June 2006.  A transcript of that proceeding 
has been associated with the claims folder.

To establish jurisdiction over the issues of service 
connection for a right thumb disability, hypertension and a 
right foot disability, the Board must first consider the 
issue of whether new and material evidence has been submitted 
to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (2006).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996) 
and VAOPGCPREC 05-92.  Therefore, the first three issues 
before the Board are whether new and material evidence has 
been submitted to reopen the claims for service connection 
for a right thumb disability, hypertension and a right foot 
disability.  As discussed fully under the analysis section, 
new and material evidence has been submitted to reopen these 
claims.  The merits of the claims, as well as the claims for 
service connection for a right wrist disability, entitlement 
to an increased disability rating for hemorrhoids and 
entitlement to a total disability rating based on individual 
unemployability, are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for a right 
thumb disability in December 1973; the veteran later 
attempted to reopen his claim and was denied by the RO in 
October 1998.  The veteran did not appeal the October 1998 RO 
decision and that decision is final.

2.  Evidence received since the October 1998 RO decision 
relates to unestablished facts necessary to substantiate the 
right thumb disability claim and raises a reasonable 
possibility of substantiating the claim.

3.  The RO denied service connection for hypertension in 
April 1992.  The veteran did not appeal that decision and it 
is final.

4.  Evidence received since the April 1992 RO decision 
relates to unestablished facts necessary to substantiate the 
hypertension claim and raises a reasonable possibility of 
substantiating the claim.

5.  The RO denied service connection for a right foot 
disability in April 1992.  The veteran did not appeal that 
decision and it is final.
6.  Evidence received since the April 1992 RO decision 
relates to unestablished facts necessary to substantiate the 
right foot disability claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the claims for service connection 
for a right thumb disability, hypertension and a right foot 
disability are met, and the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West Supp. 2005); 38 C.F.R. §§ 3.156, 20.1100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for a right thumb 
disability, hypertension and a right foot disability.  After 
a review of the evidence of record, the Board finds that new 
and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
Supp. 2005).  In order to reopen a claim there must be added 
to the record "new and material evidence."  See 38 U.S.C.A. § 
5108 (West Supp. 2005).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The October 1998 and April 1992 
RO decisions that denied service connection for these 
conditions are final and may not be reopened in the absence 
of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 
(West Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  
The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claims to reopen were filed in 
March 2004.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of the October 1998 and April 1992 denials of the 
claims, evidence of record included service medical records 
from June 1971 to October 1973; VA outpatient treatment 
records, VA examinations, private medical records and the 
veteran's contentions.

Evidence received in the current attempt to reopen the claims 
includes additional service medical records, VA outpatient 
treatment records, private treatment records and the 
veteran's contentions.

Service connection for a right thumb disability was denied in 
December 1973 due to lack of a current disability.  The 
veteran's claim to reopen in October 1998 was denied because 
of lack of continuity of symptomatology and lack of nexus 
opinion.  Service connection for hypertension was denied in 
April 1992 because the veteran had high blood pressure 
readings prior to entering Active Duty for Training 
(ACDUTRA).  Hypertension is considered a disease, not an 
injury.  Service connection for a right foot disability was 
denied in April 1992 because the evidence did not indicate 
that the veteran was on active duty status when the injury 
was incurred and there was no evidence of chronic disability 
existing continuously since the date of the injury.  The 
Board finds that the additional evidence is both new and 
material as defined by regulation.  See 38 C.F.R. § 3.156(a) 
(2005).  The new evidence consists of additional service 
medical records and private medical records that provide 
nexus statements for the aforementioned claims.  This new 
evidence does relate to unestablished facts in this case 
(whether the veteran has current disabilities and whether 
they are related to service).  Having determined that new and 
material evidence has been added to the record, the veteran's 
claims for service connection are reopened.  See 38 U.S.C.A. 
§ 5108 (West Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  

However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.


ORDER

The claims of entitlement to service connection for a right 
thumb disability, hypertension and a right foot disability 
are reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

Having reopened the claims of entitlement to service 
connection for a right thumb disability, hypertension and a 
right foot disability does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) 
(West Supp. 2005).   

The veteran was informed of his rights under the Veterans 
Claims Assistance Act of 2000 (VCAA) in a July 2004 letter.  
That letter only mentioned the right wrist claim.  A 
subsequent report of contact indicates that he was provided 
"VCAA Telephone Notification" for the right thumb 
condition, since it was left off the July 2004 letter.  It 
does not appear that VCAA notice was provided on the 
hypertension claim, and it is unclear whether telephone 
notification would survive judicial scrutiny.  Since it is 
necessary to remand the claims for service connection, as 
discussed below, the RO should take this opportunity to 
provide complete VCAA notice to the veteran. 

The veteran must also be afforded VA examinations for all of 
his claimed conditions.  The veteran has not been afforded VA 
examinations for his reopened claims.  With regard to the 
right thumb, the veteran's private examiner diagnosed 
degenerative joint disease of the right hand and thumb and 
related it to the veteran's in-service injury.  The veteran 
also submitted a copy of the x-ray report from 1973 
referencing the thumb injury.  The claim for hypertension 
also involves the submission of new evidence of a current 
disability.  With regard to the right foot claim, the 
veteran's private physicians diagnosed degenerative joint 
disease of the right foot and related it to the veteran's 
1991 injury.  There is also documentation of the in-service 
injury.  Regarding the right wrist claim, the veteran has 
established that he has a current disability, in-service 
complaints of pain, and a private examiner who has provided a 
nexus opinion.  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain medical nexus opinions.  As such, the veteran 
must be afforded VA examinations to determine the nature and 
etiology of his claimed disabilities.

With regard to the increased disability claim for 
hemorrhoids, the veteran must be provided a new VA 
examination.  The veteran's June 2006 hearing testimony noted 
that the veteran's hemorrhoids had become worse, requiring 
him to wear a "pad".  This statement is supported by 
medical evidence dated in April 2005, where it was noted that 
the veteran had anal fissures in conjunction with his 
hemorrhoids.  The last VA examination was provided in April 
2003, thus the veteran must be afforded a new examination.  
Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2006).

With regard to the veteran's claim for TDIU, the veteran must 
also be provided a VA examination to determine the effects of 
his service-connected disabilities on his employability.  The 
veteran is currently service connected for: torn cartilage of 
the left knee with instability, rated 20 percent disabling; 
hemorrhoids, rated 20 percent disabling; mechanical low back 
pain, rated 20 percent disabling; arthritis of the left knee 
with slight limitation of motion, rated 10 percent disabling; 
bilateral hearing loss, rated 10 percent disabling; bilateral 
tinnitus, rated 10 percent disabling; and mechanical right 
hip pain with limited range of motion associated with torn 
cartilage of the left knee, rated 10 percent disabling.  

The veteran meets the schedular criteria for a TDIU rating, 
provided it is found that he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  See 38 C.F.R. § 4.16(a) (2006).  
Where the degree of impairment caused by a disability must be 
evaluated, the examination must provide a detailed assessment 
of the veteran's disabilities and their effect upon his 
ordinary activity, including the effect upon employment.  See 
38 C.F.R. §§ 4.1, 4.2, and 4.10; see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  It is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Here, the record does not presently 
contain sufficient medical evidence concerning the effect of 
the veteran's service-connected disorders on his 
employability, since no examinations were done to address 
this claim. 



Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with current case law, on the reopened 
claims for service connection for right 
thumb, right wrist, and right foot 
disabilities and hypertension.  

2.  Obtain the veteran's VA outpatient 
treatment records for any treatment 
received since June 2006.

3.  After obtaining any additional 
evidence from the veteran, to the extent 
available, the veteran should then be 
scheduled for VA examinations to 
determine the nature and likely etiology 
of his claimed conditions for a right 
thumb disability, hypertension, a right 
foot disability, and a right wrist 
disability.  The claims folder, to 
include all evidence added to the record 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  

The examiners should determine the 
nature and likely etiology of the 
claimed disorders.  All opinions 
expressed should be supported by 
reference to pertinent evidence and the 
examiners should render an opinion as 
to whether it is at least as likely as 
not that the veteran's claimed 
conditions are related to disease or 
injury incurred during his service.  
With respect to the right foot 
disorder, the examiner should discuss 
the records from Pratt Whitney showing 
diagnosis of traumatic neuroma with 
surgery.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The veteran should also be 
scheduled for a VA examination to 
assess the severity of his service-
connected hemorrhoids.  All necessary 
tests or studies deemed necessary by 
the examiner should be conducted to 
ascertain the severity of the veteran's 
service-connected disorder.

The examiner should also discuss whether 
the symptoms of the veteran's service-
connected hemorrhoids, in and of 
themselves, render the veteran 
unemployable, without regard to any non-
service-connected disabilities, or the 
veteran's age.  The rationale for all 
opinions offered must be provided.

5.  The veteran should also be scheduled 
for audiometric and orthopedic 
examinations to determine the effect of 
his service-connected disabilities on 
employability.  

The audiometric examiner should consider 
the effect that the veteran's hearing 
loss and tinnitus have on his 
employability.

The orthopedic examiner should consider 
the effect that the veteran's torn 
cartilage of the left knee with 
instability, mechanical low back pain, 
arthritis of the left knee with slight 
limitation of motion, and mechanical 
right hip pain with limited range of 
motion associated with torn cartilage of 
the left knee have on his employability.  

The examiners should discuss whether the 
symptoms of the veteran's service-
connected disabilities, in and of 
themselves, render the veteran 
unemployable, without regard to any non-
service-connected disabilities, or the 
veteran's age.  The rationale for all 
opinions offered must be provided.

6.  Thereafter, the AMC must review the 
claims folder.  If any development is 
incomplete, or if the examination reports 
do not contain sufficient information, 
take corrective action before re-
adjudication.  See 38 C.F.R.       § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Then, the RO should readjudicate the 
claims.  In the event that the claims are 
not resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


